DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-3, 6-11, 13-14 and 21-29 were originally pending in this application prior to the amendment dated 01/27/2022. Claims 1, 3, 7-9, 14, 22 and 27-29 are now amended. No claims added or cancelled. Hence, claims 1-3, 6-11, 13-14 and 21-29 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 6 para 2), filed on 01/27/2022 with respect to the objection of claim 22 have been fully considered and are persuasive. The objection of claim 22 has been withdrawn. 
Applicant’s arguments (pg. 6 para 3-4), filed on 01/27/2022 with respect to the 112 rejections of claim 1 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-3, 6-11, 13-14 and 21-29 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-11, 13-14 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Feddema et al. (US20130074887A1) teaches a dishwasher (10) with a tub (18) defining a treating chamber (20) with an access opening, a sump (38) fluidly coupled to the tub, liquid recirculation system coupling sump to treating chamber and includes a sprayer (34, 334) with elongated body with; longitudinal body axis, with an internal fluid passage (liquid passage 59)and 
Alternatively, Li (CN-106308716-A) teaches a dishwasher with spray arm assembly 100 with an outer tube 1, inner tube 2 combined to form a double-layer tubular structure, a first outlet aperture 12 and a second outlet aperture 22 intersect to form ejection hole 120, so that the ejection hole 120 can continuously move, to realize the continuous change of the spray thereby greatly improving the washing and washing evenness of the spray arm assembly (Fig. 1, 2).
Both Feddema et al. and Li et al. neither teach nor fairly suggest that the deflecting assembly comprises (1) a shaft statically fixed relative to the sprayer body and (2) a plurality of ring shaped deflectors configured to deflect liquid through the set of spray openings, or 3) whereby a change in temperature of the liquid passing through the internal fluid passage results in differential thermal expansion of the shaft and the elongated body such that the shaft moves the plurality of ring shaped deflectors along the longitudinal axis and relative to the corresponding spray openings in the elongated body.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-3, 6-11, 13-14 and 21-29 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711